Citation Nr: 1500736	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for residuals of a chin injury.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had served on active duty from October 1980 to April 1981, from May 1981 to May 1984, and from June 1984 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled to appear for a hearing with the undersigned a Veterans Law Judge (VLJ) in March 2013.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran's complete service records have not been obtained.  The Veteran alleges that a military motor vehicle accident in March 1984 caused injuries to his chin and his cervical and lumbar spine.

The Veteran's service treatment records from October 1980 to April 1981 and from May 1981 to May 1984 were not obtained by the AOJ, despite several attempts.  

A March 2010 Report of General Information shows the Veteran had a different Social Security Number (SSN) during one of his earlier periods of active duty.  The AOJ received an error response when attempting to obtain these records, a March 2010 PIES request shows that VA was not able to submit the Veteran's other SSN due to a duplicate registration error.

While a subsequent March 2010 Memorandum of Unavailability notes that the PIES request with the Veteran's other SSN was not successful, this memorandum does not show that VA ever successfully submitted this other SSN to determine if there were associated records.  Further, in an attempt to develop all potentially pertinent evidence his service personnel records from all periods of service should be obtained.

Additionally, the Veteran has submitted competent and credible evidence that the March 1984 accident occurred.  The Veteran submitted a June 2007 statement from the commander of the Veteran's track vehicle that was involved in the accident.  The statement from R.B. is consistent with the Veteran's account of the accident.  Further, R.B. also provided a personal treatment note from the date of the accident noting R.B.'s treatment.  The June 2007 statement notes that R.B. was evacuated by helicopter due to his injuries while the Veteran was treated elsewhere.

The Veteran has not been afforded a VA examination to determine the nature and etiology of any residual chin disability he may have.

Under these circumstances, the Veteran should be afforded a VA examination to determine the likely etiology of any residual chin injury disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the National Personnel Records Center (NPRC) and any other appropriate location to request all available service personnel records and service treatment records for the period of October 1980 to April 1981 and May 1981 to May 1984. 

In particular, the RO must request service treatment records with the Veteran's other SSN, listed in the March 2010 Memorandum of Unavailability.  The AOJ must receive a response on whether there are records associated with the Veteran's other SSN.

In addition to service treatment records, an attempt to obtain all service personnel records as well.  All attempts to obtain records should be documented in the record.  Any numerical codes listed should be fully explained in the record.

2. The RO should schedule the Veteran for a VA examination for the purpose of identifying all residuals of a chin injury, to include the motor vehicle accident in March 1984.

All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify whether the Veteran has current residuals of a chin injury.  Then, as to any diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disability is related to an in-service injury.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.
 
3. If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




